DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-18 and 20-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,727,132. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 8,727,132 include similar limitations drawn to a system for preparing a cell population comprising a sample processing unit, a sample separation unit, and interconnecting fluid circuitry.  The claims of U.S. Pat. No. 8,727,132 state that the sample processing unit is for incubating/culturing cells and is also configured to centrifuge cells.  The claims of U.S. Pat. No. 8,727,132 further define the sample separation unit as a separation column.  Furthermore, the claims of U.S. Pat. No. 8,727,132 require the components of the device to be arranged in a closed system characterized by a sterile environment.

Claims 13-18 and 20-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,119,970. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,119,970 include similar limitations drawn to a system for preparing a cell population comprising a sample processing unit, a sample separation unit, and interconnecting fluid circuitry.  The claims of U.S. Pat. No. 10,119,970 state that the sample processing unit is for incubating/culturing cells and is also configured to centrifuge cells.  The claims of U.S. Pat. No. 10,119,970 further define the sample separation unit as a separation column.  Furthermore, the claims of U.S. Pat. No. 10,119,970 require the components of the device to be arranged in a closed system characterized by a sterile environment.

Claims 13-18 and 20-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,705,091. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,705,091 include similar limitations drawn to a system for preparing a cell population comprising a sample processing unit, a sample separation unit, and interconnecting fluid circuitry.  The claims of U.S. Pat. No. 10,705,091 state that the sample processing unit is for incubating/culturing cells and is also configured to centrifuge cells.  The claims of U.S. Pat. No. 10,705,091 further define the sample separation unit as a separation column.  Furthermore, the claims of U.S. Pat. No. 10,705,091 require the components of the device to be arranged in a closed system characterized by a sterile environment.

Claims 13-18 and 20-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,625,463. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 9,625,463 include similar limitations drawn to a system for preparing a cell population comprising a sample processing unit, a sample separation unit, and interconnecting fluid circuitry.  The claims of U.S. Pat. No. 9,625,463 state that the sample processing unit is for incubating/culturing cells and is also configured to centrifuge cells.  The claims of U.S. Pat. No. 9,625,463 further define the sample separation unit as a separation column.  Furthermore, the claims of U.S. Pat. No. 9,625,463 require the components of the device to be arranged in a closed system characterized by a sterile environment.

Allowable Subject Matter
Claims 13-18 and 20-29 are allowable over the prior art, but remain rejected according to the double patenting rejections set forth above.
The prior art does not disclose a device for preaparing a cell population for cell therapy in which a separation unit and a cell culture/incubation chamber are provided in series, wherein the chamber is configured to enable centrifugation, and wherein all processing steps are performed in a closed sterile environment.  The limitations presented in the current claims are similar in scope with the claims of applications (U.S. App. Nos. 14/181,023, 15/706517, 15/395,215, 16/675,072 and 12/745,688) that have been previously allowed. Accordingly, a notice of allowable subject matter is provided here for purposes of consistency.
The closest prior art is believed to be the Miltenyi (US 5691208) reference, which has been found deficient in the parent applications.  Although Miltenyi teaches a fluid circuitry in communication with a centrifuge, Miltenyi fails to teach a separation column configured to separate labeled cells from unlabeled cells.  Indeed, no reference containing both a centrifuge and a separation column connected by a sterile tubing set has been found, which is in agreement with Applicant’s declaration (filed in parent cases) describing this as a long felt need.
The Brown (US 5316667) and Dolecek (US 20020144939) references teach the state of the art regarding cell culture centrifuges.  The Adair (US 10,350,245) reference teaches the state of the art regarding point of care systems.

Response to Arguments
	In response to the double patenting rejections, Applicant stated in the remarks filed 22 April 2022 that “the undersigned is filing a terminal disclaimer in this application”.  However, the file does not contain a terminal disclaimer to overcome the rejections.
	Rejoinder of the withdrawn method claims will be considered when the claims are in condition for allowance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799